Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150206                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JENNY N. GLAUBIUS,                                                                                      David F. Viviano,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150206
                                                                    COA: 318750
                                                                    Macomb CC Family Division:
                                                                    2012-004307-DM
  JOHN A. GLAUBIUS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 15, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant was merely the
  “presumed father” of the minor child, see MCL 722.1433(4), or whether he was the
  “affiliated father,” see MCL 722.1433(2), due to certain aspects of the parties’ divorce
  judgment – provisions that “t[ook] as confessed” the complaint allegation that the parties
  had had one child, that referred to the parties as mother and father, and that provided for
  child custody and visitation; (2) whether the plaintiff lacked a remedy under the
  Revocation of Paternity Act, MCL 722.1431 et seq., for the reason that the divorce
  judgment precluded her effort to obtain a determination under MCL 722.1441(1)(a) that
  the minor child was born out of wedlock; and (3) whether the alleged paternity
  determination in the judgment of divorce was res judicata as to the question of the
  identity of the child’s legal father.

          The Children’s Law and Family Law Sections of the State Bar of Michigan and
  the University of Michigan Law School Child Welfare Appellate Clinic are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.

          VIVIANO, J., not participating due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           s1217
                                                                               Clerk